Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Non-Compliant
With regards to the Non-Compliant Amendment, dated April 12, 2022, applicant has amended the claims to be complying and the claims as amended and newly added claims are being considered. .

Double Patenting
With regards to the double patenting rejection of claim(s) 1, applicant argues claim 1 has been amended so it is no longer broader than claims 1 and 25-26 of U.S. Patent No. 10.799,099. Examiner respectfully disagrees. See updated Double Patenting rejection below with respect to the amended claims and newly added claims.

35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, applicant argues the claims as amended are not taught by the immediate prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, upon further search and consideration, the newly discovered prior art document(s), referenced in the updated rejection below, teaches the limitations as claimed. Please see below for full rejection. Accordingly, applicant’s amendments have necessitated the new grounds of rejection set forth and this action is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable, respectively, over claim 1, 25, and 26 of U.S. Patent No. 10,799,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the immediate claim in question is broader in scope than that of the U.S. Patent. Claim 2 of the immediate application is similar to claim 2 of the U.S. Patent. 
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10, 12-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [WO 2011/045065 A1] in view of D2 [US 2017/0262976 A1].
Claim 1: A medical imaging system, comprising:

an image sensor; [D1, [Page 5, Lines 13-26 and Figures 1] ] D1 teaches the image sensor present in the optical system.

a birefringent mask coupled to the image sensor; and [D1, [Page 5, Lines 13-26 and Figures 1]] D1 teaches the birefringent mask with the image sensor.

processing circuitry configured to obtain image data from the image sensor, and [D1, [Page 18, Lines 7-9] D1 teaches the acquisition of image data from the image sensor.

select a point spread function including at least one of a depth field expansion and blur improvement from a plurality of point spread functions corresponding to unique optical characteristics of a couple medical device, based on an observation mode, and perform processing on the image data based the point spread function.  [D1, [Page 6, Line 1-Page 8, Line 32]] D1 teaches various extended depth of field with regards to a pupil based upon the image data acquired. [D1, [Page 18, Lines 7-9] D1 the processor configured to restore an image to the original image from the image as detected at the image sensor. D1 does not explicitly teach the PSF is selected based upon the observation condition and the limitations are taught as follows: [D2, [0055]] DS teaches PSF is selected based upon the observation of a condition, light. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the teachings of D1, wherein a point spread function is selected, with the teachings of D2, wherein a guideline is given on how the point spread function are selected in which D2 teaches the selection is dependent upon the observation condition being the light information. One skilled in the art would have been motivated to modify D1 in this manner in order to take the acquired image data and further analyze it to determine a specific PSF with respect to a present guideline in view of the observation condition. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Itis for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The medical imaging system according to claim 1, wherein the processing uses one or more point spread functions (PSFs) extracted from a non-transitory memory, the non- transitory memory being configured to store a plurality of PSFs associated with the coupled medical device. [D1, [Page 5, Lines 7-11 and Page 8, Lines 14-22]] D1 teaches the optical system with the use of at least a first and second point spread function. The optical system can include a computer, which includes a memory to store the algorithms and code for executing the processes.

Claim 3: The medical imaging system according to claim 1, wherein the process includes selecting by giving priority to one of depth of field expansion and blur improvement. [D1, [Page 6, Line 1-Page 8, Line 32]] D1 teaches various extended depth of field with regards to a pupil based upon the image data acquired. [D2, [0055]] DS teaches PSF is selected based upon the observation of a condition, light. Thus, the selection is the depth of field expansion is considered the priority given to the one of the depth of field and blur improvement. 

Claim 4: The medical imaging system according to claim 3, wherein the special light observation mode is a mode in that a light source used for illumination emits light including near-infrared light as special light. [D1, [0138]] D1 teaches the irradiation of an intensive blue light. This blue light is considered to be “near” to the visible light. Examiner recommends the addition of specific wavelengths as “near” is not a defined term.
 
Claim 5: The medical imaging system according to claim 3, wherein the first PSF information and the second PSF information is stored in a memory in association with the coupled medical device. [D2, [0064]] D2 teaches the using multiple individual PSFs according to an image position may also be used.

Claim 9: The medical imaging system according to claim 1, wherein the images are generated by giving priority to at least one of depth of the field expansion and the blur improvement based on a medical use of the imaging. [D1, [Page 6, Line 1-Page 8, Line 32]] D1 teaches various extended depth of field with regards to a pupil based upon the image data acquired. [D2, [0055]] DS teaches PSF is selected based upon the observation of a condition, light. Thus, the selection is the depth of field expansion is considered the priority given to the one of the depth of field and blur improvement. 
Claim 10 is rejected for similar reasons as to those described in claim 1. 
Claim 12 is rejected for similar reasons as to those described in claim 4. 
Claim 13 is rejected for similar reasons as to those described in claim 5. 
Claim 18 is rejected for similar reasons as to those described in claim 1.
Claim 19 is rejected for similar reasons as to those described in claim 11. 
Claim 20 is rejected for similar reasons as to those described in claim 17.



Allowable Subject Matter
Claims 6-8, 11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claim 6, the prior art of record, either alone or in combination, fails to teach or suggest reading different PSF information for each type of coupled medical device from the memory wherein the birefringent mask is coupled to the system. With regards to claim 7-8 and 11, the prior art of record, either alone or in combination, fails to teach or suggest the PSF information being set based upon the light source information wherein the birefringent mask is coupled to the system. Claim 14-16 are objected to for similar reasons as to those noted with respect to claims 6-8 and 11. With regards to claim 17, the prior art does not teach circuitry is configured to perform different restoration processing for each frame by switching the point spread function selected for each frame of the respective image signal, wherein the system includes the birefringent mask.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661